Case 3:19-cv-17807-BRM-LHG Document 22 Filed 11/08/19 Page 1 of 4 PagelD: 120

GURBIR 8. GREWAL

ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex

P.O. Box 112

Trenton, New Jersey 08625

Attorney for Defendants

By: Stuart M. Feinblatt
Assistant Attorney General
(609) 376-3202
Stuart.Feinblatt@law.njoag.gov

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AMERICAN CIVIL LIBERTIES
UNION OF NEW JERSEY, a New
Jersey nonprofit corporation, and Civil Action No. 19-cv-17807
AMERICAN CIVIL LIBERTIES
UNION, INC., a District of Columbia
nonprofit corporation,

Plaintiffs,

Vv.
CONSENT ORDER
GURBIR S. GREWAL, in his official
capacity as Attorney General of New
Jersey, ERIC H. JASO, in his official
capacity as Chairperson of the New
Jersey Election Law Enforcement
Commission, STEPHEN M.
HOLDEN, in his official capacity as
Commissioner of the New Jersey
Election Law Enforcement
Commission, and MARGUERITE T.
SIMON, in her official capacity as
Commissioner of the New Jersey

 

 
Case 3:19-cv-17807-BRM-LHG Document 22 Filed 11/08/19 Page 2 of 4 PagelID: 121

 

Election Law Enforcement
Commission,

Defendants.

 

THIS MATTER having been brought before the Court by agreement of
Jeanne LoCicero, Esq., counsel for Plaintiffs American Civil Liberties Union of New
Jersey and American Civil Liberties Union, Inc. (together, “ACLU Plaintiffs”), and
Gurbir S. Grewal, Attorney General of New Jersey, by Stuart M. Feinblatt, Assistant
Attorney General, counsel for Defendants Gurbir S. Grewal, in his official capacity
as Attomey General of New Jersey, Eric H. Jaso, in his official capacity as
Chairperson of the New Jersey Election Law Enforcement Commission (“ELEC”),
and Stephen M. Holden and Marguerite T. Simon, in their official capacity as
Commissioners of ELEC (together, “Defendants”); and it appearing by the
signatures affixed below that the parties agree; and for good cause shown; and

WHEREAS on June 25, 2019, Americans for Prosperity (“AFP”) filed a
Complaint and Motion for Preliminary Injunction against Defendants, challenging
the constitutionality of the P.L. 2019, c. 124 (“the Act”) on its face and as applied,
including on the grounds that the Act is overly broad in its description of the
independent expenditure committees subject to its requirements; and

WHEREAS on September 10, 2019, the ACLU Plaintiffs filed a Complaint
against the same Defendants in the United States District Court, District of New
Jersey, Docket No. 3:19-cv-17807-BRM-LHG, raising similar challenges to the Act
as those raised by AFP, but also specifically challenging the Act’s provisions
relating to the leadership and management of independent expenditure committees;
and

WHEREAS on September 12, 2019, Illinois Opportunity Project (“IOP”) filed
a Complaint and Motion for Preliminary Injunction against Defendants Jaso,
Holden, and Simon in the United States District Court, District of New Jersey,
Docket No. 3:19-cv-17912-BRM-LHG, raising similar cha!lenges to the Act as those
raised by AFP, but also specifically challenging the Act’s provisions relating to
sponsor registration, disclosure and disclaimer requirements for independent
expenditure committees; and

WHEREAS the AFP, ACLU Plaintiffs, and IOP cases have been designated
as related; and
Case 3:19-cv-17807-BRM-LHG Document 22 Filed 11/08/19 Page 3 of 4 PagelID: 122

WHEREAS on October 2, 2019, the Court issued an Opinion and Order
granting AFP’s Motion for Preliminary Injunction; and

WHEREAS on October 23, 2019, the Court entered a Consent Order
preliminary enjoining the Act insofar as it imposes any legal requirement on any
independent expenditure committee, including the ACLU Plaintiffs and their
employees or agents; and

WHEREAS to avoid unnecessary litigation and expense, the parties hereto
have agreed to allow Defendants approximately fifty days, through and including
December 20, 2019, to evaluate their legal position in this matter;

THEREFORE, IT IS on this ay of Apveminn 2019,
ORDERED that:

1. All deadlines in this matter are held in abeyance pending further order of
the Court; and

2. Defendants shall submit a status report to the Court, on or before December
20, 2019, with a proposed schedule on how this matter should proceed.

Stu bef

HON. BRIAN R. MARTINOTTI
UNITED STATES DISTRICT JUDGE
Case 3:19-cv-17807-BRM-LHG Document 22 Filed 11/08/19 Page 4 of 4 PagelID: 123

We hereby consent to the form, content, and entry of this Order.

DATED:

GURBIR 8S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY

/s/ Stuart M. Feinblatt
Stuart M. Feinblatt
Assistant Attorney General
Attorney for Defendants

11/7/2019

/s/ Jeanne LoCicero

Jeanne LoCicero, Esq.

Attomeys for Plaintiffs

American Civil Liberties Union
Of New Jersey and American Civil
Liberties Union, Inc.

11/7/2019
